COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH



                                    NO. 2-10-148-CV


IN RE JAMES CARLEY AND                                                       RELATORS
AAA TEXAS COUNTY MUTUAL
INSURANCE COMPANY
AS SUBROGEE FOR JAMES CARLEY
                          ------------

                               ORIGINAL PROCEEDING

                                         ------------

                            MEMORANDUM OPINION1

                                         ------------

         The court has considered relators’ petition for writ of mandamus, the response

of the real party in interest, and relators’ reply and is of the opinion that relief should

be denied. Accordingly, relators’ petition for writ of mandamus is denied.



         Relators shall pay all costs of this original proceeding, for which let execution

issue.

                                                        PER CURIAM




   1
        See Tex. R. App. P. 47.4, 52.8(d).
PANEL: GARDNER and MCCOY, JJ.

DELIVERED: June 18, 2010




                                2